DETAILED ACTION
Applicant's response to the Office Final Action filed on 5/17/2022 is acknowledged.
Applicant amended claims 1, 17, and 19.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/17/2022 has been entered.

	
Allowable Subject Matter
Claims 1 and 3-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Ando et al. (US 2019/0326395), discloses a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1); a first contact structure (leftmost 103 in Fig. 1, paragraph 0030); and a second contact structure (middle 103 in Fig. 1, paragraph 0030) but fails to disclose the side continuous from a top of the source region to a bottom of the source region, and the side continuous from a top of the drain region to a bottom of the drain region a first contact structure above and below and along an entirety of the side of the source region; and a second contact structure above and below and along an entirety of the side of the drain region. Additionally, the prior art does not teach or suggest an integrated circuit including at least one transistor, the integrated circuit comprising: the side continuous from a top of the source region to a bottom of the source region, and the side continuous from a top of the drain region to a bottom of the drain region a first contact structure above and below and along an entirety of the side of the source region; and a second contact structure above and below and along an entirety of the side of the drain region in combination with other elements of claim 1.
In addition, claim 17 would be allowable because a closest prior art, Ando et al. (US 2019/0326395), discloses a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”)  including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), and the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1); a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) that wraps around the source region (leftmost 102 in Fig. 1); and a second contact structure (middle 103 in Fig. 1, paragraph 0030) that wraps around the drain region (middle 102 in Fig. 1) but fails to disclose the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; a first contact structure that wraps around the source region, the first contact structure along an entirety of the side of the source region; a second contact structure that wraps around the drain region, the second contact structure along an entirety of the side of the drain region. Additionally, the prior art does not teach or suggest an integrated circuit including at least one transistor, the integrated circuit comprising: the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; a first contact structure that wraps around the source region, the first contact structure along an entirety of the side of the source region; a second contact structure that wraps around the drain region, the second contact structure along an entirety of the side of the drain region in combination with other elements of claim 17.
Furthermore, claim 19 would be allowable because a closest prior art, Ando et al. (US 2019/0326395), discloses forming a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), and the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1); forming a first contact structure (leftmost 103 in Fig. 1, paragraph 0030); and forming a second contact structure (middle 103 in Fig. 1, paragraph 0030) but fails to disclose the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; forming a first contact structure above and below and along an entirety of the side of the source region; and forming a second contact structure above and below and along an entirety of the side of the drain region. Additionally, the prior art does not teach or suggest a method of forming an integrated circuit including at least one transistor, the method comprising: the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; forming a first contact structure above and below and along an entirety of the side of the source region; and forming a second contact structure above and below and along an entirety of the side of the drain region in combination with other elements of claim 19.

A closest prior art, Ando et al. (US 2019/0326395), discloses an integrated circuit including at least one transistor, the integrated circuit comprising: a body 413 (Fig. 1, paragraph 0021, wherein “SiGe”) including semiconductor material; a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 1), the gate electrode (see paragraph 0021, wherein “The gate metal 414 could be, for example, titanium (Ti), tungsten (W), molybdenum (Mo), cobalt (Co), or a conductive carbon material such as carbon nanotubes, graphene, etc., or any combination thereof”) including one or more metals; a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics; and a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), and the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1);a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) above and below and along the side (lateral side of the leftmost 102 contacting 103 in Fig. 1) of the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and a second contact structure (middle 103 in Fig. 1, paragraph 0030) above and below and along the side (lateral side of the middle 102 contacting 103 in Fig. 1) of the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals but fails to teach the side continuous from a top of the source region to a bottom of the source region, and the side continuous from a top of the drain region to a bottom of the drain region a first contact structure above and below and along an entirety of the side of the source region; and a second contact structure above and below and along an entirety of the side of the drain region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 3-16 depend on claim 1.
In addition, a closest prior art, Ando et al. (US 2019/0326395), discloses an integrated circuit including at least one transistor, the integrated circuit comprising: a substrate 101 (Fig. 1, paragraph 0026); a body 413 (Fig. 1, paragraph 0021) above the substrate 101 (Fig. 1), the body (see paragraph 0021, wherein “SiGe”) including semiconductor material; a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 1), the gate electrode (see paragraph 0021, wherein “The gate metal 414 could be, for example, titanium (Ti), tungsten (W), molybdenum (Mo), cobalt (Co), or a conductive carbon material such as carbon nanotubes, graphene, etc., or any combination thereof”) including one or more metals; a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics;42AA8494-US a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”)  including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), and the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1); a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) that wraps around the source region (leftmost 102 in Fig. 1), the first contact structure along the side (lateral side of the leftmost 102 contacting 103 in Fig. 1) of the source region (leftmost 102 in Fig. 1), a portion of the first contact structure (leftmost 103 in Fig. 1) between the substrate 101 (Fig. 1) and the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and a second contact structure (middle 103 in Fig. 1, paragraph 0030) that wraps around the drain region (middle 102 in Fig. 1), the second contact structure along the side (lateral side of the middle 102 contacting 103 in Fig. 1) of the drain region (middle 102 in Fig. 1), a portion of the second contact structure (middle 103 in Fig. 1) between the substrate 101 (Fig. 1) and the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals but fails to teach the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; a first contact structure that wraps around the source region, the first contact structure along an entirety of the side of the source region; a second contact structure that wraps around the drain region, the second contact structure along an entirety of the side of the drain region as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claim 18 depends on claim 17.
Furthermore, a closest prior art, Ando et al. (US 2019/0326395), discloses a method of forming an integrated circuit including at least one transistor, the method comprising: providing a body 413 (Fig. 1, paragraph 0021, wherein “SiGe”) including semiconductor material; forming a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 1), the gate electrode (see paragraph 0021, wherein “The gate metal 414 could be, for example, titanium (Ti), tungsten (W), molybdenum (Mo), cobalt (Co), or a conductive carbon material such as carbon nanotubes, graphene, etc., or any combination thereof”) including one or more metals; forming a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics; forming a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) including semiconductor material, the source region (leftmost 102 in Fig. 1) having a side (lateral side of the leftmost 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1), and the drain region (middle 102 in Fig. 1) having a side (lateral side of the middle 102 contacting 103 in Fig. 1) laterally spaced apart from the body 413 (Fig. 1); forming a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) above and below and along the side (lateral side of the leftmost 102 contacting 103 in Fig. 1) of the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and forming a second contact structure (middle 103 in Fig. 1, paragraph 0030) above and below and along the side (lateral side of the middle 102 contacting 103 in Fig. 1) of the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals but fails to teach the side continuous from a top of the source region to a bottom of the source region; the side continuous from a top of the drain region to a bottom of the drain region; forming a first contact structure above and below and along an entirety of the side of the source region; and forming a second contact structure above and below and along an entirety of the side of the drain region as the context of claim 19. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claim 20 depend on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813